 THE ROYAL HIMMEL DISTILLING CO.The Royal Himmel Distilling CompanyandGeraldGoldman.Case 21-CA-9797January 25, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNINGAND JENKINSOn October 1, 1971, Trial Examiner Leo F. Lightnerissued the attached Decision in this proceeding. There-after, the Respondent filed exceptions and a supportingbrief. The General Counsel filed an answering brief tothe Respondent's exceptions and in support of the TrialExaminer's Decision.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that The RoyalHimmel Distilling Company, Vernon, California, itsofficers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's recommendedOrder.'The General Counsel filed a motion to quash the Respondent's excep-tions and brief as not having been filed in accordance with Section 102.46(1)of the Board's Rules and Regulations, as amended, effective November 30,1964, requiring any brief exceeding 20 pages to include a subject index withpage references and an alphabetical table of cases and authorities cited. TheGeneral Counselalso assertsthat the Respondent has not presented itsexceptions in accordance with Section 102.46(b) of the Board's Rules andRegulations. While the exceptions and brief are not in precise conformancewith our requirements, they are in substantial compliance, and in the cir-cumstances, including the absence of an allegation of prejudice to the Gen-eral Counsel, we deny the motion to quash SeeThe Youngstown CartageCompany,146 NLRB 305, 306 (fn. 1)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELEO F. LIGHTNER, Trial Examiner: This proceeding washeard before me in Los Angeles, California, on June 17 and18, 1971, on complaint of General Counsel, as amended, andanswer of the Royal Himmel Distilling Company, hereincalled the Respondent.' The complaintallegesviolations ofSection 8(a)(5) and (1) and Section 2(6) and (7) of the LaborManagement Relations Act, 1947, as amended (61 Stat. 136;'A charge was filed on February 3 and a complaint was issued on March31, amended on June 2, and further amended at the outset of the hearingherein. All datesare1971, except where otherwise indicated3965 Stat. 601; 73 Stat. 519; 29 U.S.C. Sec. 151,et seq.),hereincalled the Act. The parties waived closing argument andbriefs filed by the General Counsel and Respondent have beencarefully considered.2Upon the entire record,' and from my observation of thewitnesses, I make the following:FINDINGS AND CONCLUSIONSITHE BUSINESS OF THE RESPONDENTThe complaint, as amended, alleges, the answer admits,and I find, that Respondent is a California corporation, en-gaged in the rectifying and bottling of distilled spirits, witha place of business at 2417 East 26th Street, Vernon, Cali-fornia.Respondent, during the calendar year preceding theissuance of the complaint, a representative period, purchasedand received goods valued in excess of $50,000 directly fromsuppliers located outside the State of California.The complaint alleges, the answer admits, and I find thatRespondent is, and at all times material herein has been, anemployer engaged in commerce and in a business affectingcommerce within the meaning of Section 2(2), (6), and (7)of the Act.IITHE LABORORGANIZATION INVOLVEDFood Processors, Packers,Warehousemen and ClericalEmployees, Local 547, International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,herein called the Union, is a labor organization within themeaningof Section 2(5) of the Act.IIITHE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe principal issues raised by the complaint and answer,and litigated at the hearing, are whether the Respondent,since on or about December 10, 1970, has refused to bargaincollectively in good faith with the Union with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment of employees in an appropriateunit, by engaging in dilatory and evasive tactics and surfaceand bad-faith bargaining, including failing to meet and bar-gain at reasonable times, by failing to provide requested infor-mation, and by failing to provide, possess, and be aware ofRespondent's position on the subject of collective bargaining,thus engaging in conduct in derogation of the provisions ofSection 8(a)(5) and (1) of the Act.A subsidiary question is whether a strike, which com-menced on April 12, was, in fact, an unfair labor practicestrike.'The parties are commended for the helpfulness provided by the briefs'Respondent has filed a motion to correct the transcript and, in thealternative, to reopen the hearing Respondent, by letter, solicited confirma-tion of the changes requested from the court reporter General Counsel hasfiled a statement in oppositionGeneral Counsel and the court reporter assert material allegedly omittedwas, in fact, a statement off the record I concurMost of the changes sought by Respondent constitute an effort to editori-alizeThese requests are denied as being without meritThe court reporter has advised that the words "fool's cap" should besubstituted for the words "full staff," on page 264, lines 21-22, and the word"portions" should be substituted for the word "positions," on p 291, 1 9.Respondent's motion to correct the record is denied, except as to the lasttwo enumerated corrections Respondent's motion to reopen the hearing isdeniedGeneral Counsel has filed a motion to correct three errors in identificationof individuals. No opposition thereto has been filed. The motion is granted.195 NLRB No. 1 40DECISIONSOF NATIONAL LABOR RELATIONS BOARDRespondent, by answer, denied the commission of any un-fair labor practice. By way of affirmative defense, Respondentasserts that the Union has sought to interfere with the rightof Respondent to select its own bargaining representative bydemanding that Respondent negotiate through an employerassociation, of which Respondent is not a member. Further,Respondent asserts that the Union has insisted that Respond-ent agree to the Union's proposals and has refused to discusscontract proposals advanced by Respondent.'B. BackgroundAppropriate Unit and theUnion's Majority StatusThe facts set forth under this section are undisputed.On December 2, 1970, a majority of the employees ofRespondent, in an appropriate unit as determined by theActing Regional Director for Region 21, in a secret ballotelection, designated and selected the Union as their represent-ative for the purposes of collective bargaining.' On December10, 1970, the Union was certified as the exclusive collective-bargaining representative within themeaningof Section 9(a)of the Act. In the election case, it was determined that thefollowing employees constituted a unit appropriate for thepurposes of collective bargaining, within the meaning of Sec-tion 9(b) of the Act:All production, maintenance, shipping and receivingemployees, and warehousemen employed by Respond-ent at is facility located at 2417 East 26th Street, Vernon,California, excluding office clerical employees, profes-sional employees, guards and supervisors as defined inthe Act.The complaintalleges, the answer admits, and I find thatthe Union, since December 10, 1970, has been the exclusiverepresentative, for the purposes of collective bargaining, of amajority of the employees in the unit described, and that itis the exclusive representative of all of the employees in saidunit for the purposes of collective bargaining with respect torates of pay, wages, hours of employment, and other termsand conditions of employment.On or about December 10, 1970, the Union requested Re-spondent to meet for the purpose of collective bargaining.Subsequently, collective-bargainingsessionswere held onDecember 22, 1970, in the office of Respondent AttorneyYoung; on March 8, in the union office; on March 11, atMarcus Restaurant; on March 19, at the union office; onApril 2, at the union office; and on June 11, at the office ofYoung. The details of each meeting and other interveningevents are explicatedinfra.An individual, identified as Mickey Beckenfeld, owns 100percent of the stock of Respondent, and also of another cor-poration, identified as Mutual Wholesale Liquor. It is impliedthat Beckenfeld acquired Respondent in approximately Au-gust 1970.The Union has been a party to what is identified as a LiquorBottling Industry Agreement. The current agreement, effec-tive for the period from February 1, 1969, to January 31,1972, is in evidence. Charles C. Cook is secretary-treasurerof the Union, and it appears reasonable to infer that he is theprincipal negotiator for the Union. Cook asserted that theemployers who do rectifying in the City of Los Angeles do'In addition,Respondent asserts that the Union has refused to bargainin good faith The Union is not a Respondent herein While it is appropriateto examine the conduct of the parties,to determine where fault lies, if faultthere be, the Company is the only Respondent herein'The tallyof ballots reflects nine ballots cast and one challenged Thelatter was that of the bookkeepernot havean association.However, they do negotiate jointlywith the Union, and have done so for several years. At theend of negotiations each employer enters into an identicalindividualagreement.'C. Refusal To BargainThe areas of dispute relative to facts herein, the sequenceof events, and the patent failure of Respondent to meet itsobligations under the Act, are best explicated by a recitationof the events at each bargaining session and interveningevents, which follow chronologically:1.Meeting of December 22, 1970On December 10, 1970, by letter, Cook requested a meet-ing for the purpose of negotiating a collective-bargainingagreement.Subsequentlya meetingwas held, on the afternoon ofDecember 22, which lasted between 2 and 3 hours. Cook andVictor M. Valdez, an organizer, were present for the Unionand Young represented the Company. The Union presented,as itsproposal, for the purpose of negotiations, an existingagreement, identified as the Liquor Bottling Industry Agree-ment.'Cook credibly related that Young stated that rather thandiscuss the contract, he wished to convey some informationso the Union would understand the Respondent's situation.Young asserted that Respondent had been acquired by Beck-enfeld. The acquisition had involved an investment in excessof $400,000, of which Beckenfeld had advanced $300,000,and the balance was secured through a personal loan, repaya-ble at $3,000 a month, with interest. As a consequence,Young explained that the Company was unable to increase itslabor costs at that time. Young asserted that by reason ofBeckenfeld's lack of familiarity with labor unions and hispenchant for being highly emotional, Young did not contem-plate having Beckenfeld present at any negotiatingsessions.'Cook related that Young indicated that there might be aproblem with the Union's request for union security by rea-son of philosophical differences. Relative to the proposed jobclassifications listed in schedule A, it appears undisputed thatYoung advised Cook that Respondent's employees fell intotwo classifications; i.e., those who worked on the bottling line,inferentially all women, and those who performed heavier6Ifind of no consequence the recitationof Cookrelative to past industrynegotiations,i.e.each employer was present at the outset,negotiationsproceeded through a committee which obtained the concurrence of eachemployer before making a commitment. It appears for reasons explicatedinfra,that the Union,by modification of its proposals, abandoned its effortto have Respondent accept theindustryagreement'The agreement is comprised of 12 legal size pages containing 26 articlesincluding provisions relating to,inter alia,recognition,union-security, man-agement prerogatives,vacations,holidays, workweek and overtime,miscel-laneous employee benefit plans,seniority,arbitration, and other mattersExhibit A, attachedthereto, contains a list of job classifications and wagescales, providing for annual increases, on anniversary dates, during the termof the agreement,Ifind no substantial variance in the related recitationof Young, whoasserted,in addition, that Beckenfeld would have to advance additionalfunds for improvements and for inventory Also that taxes for the spiritsused were payable twice a month, and Respondent had no resources to payfor requisite cash bonds Young related,"Iexpressed the hope that theUnion wouldsee that it was to the advantage of their members to arrive ata bare minimum contract."Young also relatedthat headvisedCookand Valdez thathe hadhandledthe paper work on the acquisition of the plant and knew the financialsituationVerification was not requested THE ROYAL HIMMEL DISTILLING CO.41work, including those who performed warehouse functionsand operated a fork lift, inferentially all male employees.'Cook related that the Union requested the names of theemployees in the unit and the wage rates, dates of hire, andclassification of each.10 Valdez credibly related that Youngdid not know the existing wage rates, and that Young assertedValdez was in a position to know more about wage rates thanYoung did. Young also did not know the number of em-ployees in the unit, asserting he had been in the plant only onetime.Cook asserted he advised Young the Union would be flexi-ble on the cost impact, by trying to work out an arrangementwhereby increases could be spread out "up until the expira-tion date of the present [industry] contract."" Cook acknowl-edged that Young suggested a 1-year agreement with no eco-nomic changes.Cook asserted that in a discussion of pension plans, Youngadvised that Respondent was in the process of attempting toobtain approval from Internal Revenue Service for a com-pany pension plan. Young advised him (Cook) that he(Young) would send the Union a "summary of it."12Cook related that Young requested information relative tothe Union's pension plan and plans covering medical, hospi-tal, and dental benefits."It is undisputed that Young advised that he could notexpress an opinion on all of the provisions of the Union'sproposal at that time. Young acknowledged he advised thathe would have a problem meeting in January and February,'Cook acknowledged, on cross-examination, that Young stated that Re-spondent's operation was small and that he did not believe a regular classifi-cation structure, as presented by the Union in its proposal, would be applica-ble.However, it appears that there was a detailed explanation made byCook, at the request of Young, as to the job content of each classificationlisted in Exhibit A. These included the functions of a rectifier helper, watertreater, automatic machine operator, semiautomatic laborer, etcIt is reasonable to infer from the recitation of Cook and Valdez, whocorroborated Cook and whom I find credible,that a substantialportion ofthe first meeting involved this discussion of job classifications10Young denied that there was any request for a schedule of rates ordates of hireOn January 12, Cook, by letter to Young, advised that the Union had notreceived a current list of employees with "their starting dates and wage ratesas we requested in our meeting " Cook, by letter to Young, on January 20,advised that he was again requesting a list of employees, their dates of hire,their wage rates, and their classifications, which had been requested in thenegotiating meetingOn this conflict, I credit Cook" Young related that he inquired if the Union would consider continuingthe existing "economics" for a year, and that Cook responded that by thefollowing meeting they would indicate modifications in the economic re-quests." Young denied, during his testimony herein, advising Cook at theDecember 22 meeting that he would furnish him a summary of the Com-pany's pension plan Young acknowledged giving a Board agent a pretrialstatement containing numerous changes which Young made after the state-ment had been prepared and prior to his [Young]signingit under oath Thispretrial statement includes, "I then looked over the [Union's contract provi-sion on its] pension plan and told Cook that I was looking through theCompany plan and would send him a summary of it " The bracketed portionis an obvious modification, initialed by Young Young asserted that thisentire portion of his pretrial statement was not an accurate statement ofwhat he had stated tothe Board agentCook, in his letter of January 20, advised Young that Cook had notreceived a copy of the pension program that Young had mentioned duringthe December 22 meetingIdo not credit Young's effort to recant" It is undisputed that copies of these plans and trust agreements wereforwarded to Young, by mail, on January 4assertedly by reason of pending litigation and other undertak-ings."2.Union efforts to schedule a meetingOn January 14, Young, by letter, advised Cook that heanticipated being in court all that week, and that he wouldcontact Cook the following week. On January 19, Young'ssecretary, by telephone, advised Cook that Young would bein Chicago until Friday, January 22.15 During the week ofJanuary 25, Young's secretary, by telephone, advised Cookthat Young had been in court for 3 weeks and hoped to bethrough by the end of that week.By letter, dated Sunday, February 14, Young advised thathe would be in court all week, but was prepared to meet onTuesday, February 16, at 7 p.m.16As the result of an exchange of letters, from Young to Cookon February 26, and from Cook to Young on March 1, ameeting washeld on March 8.3.Meeting of March 8This meeting began at 6:30 p.m." Present for the Unionwere Cook, Valdez, and Geary.18 Young was present for Re-spondent.Respondent, by letter dated February 14, provided thenamesof five employees in the unit, as reflected by the payrollfor the period ending February 5, with dates of hire andhourlyrates,asserting, inferentially, that it was the completelist, excluding the superintendent, chemist, and office person-nel.No classifications were provided. Cook related that in atelephone conversationwithYoung, inferentially aboutMarch 2, he advised Young the list of employees was incom-plete.Young, having checked the payroll of February 27,supplied a list of names on March 8 without starting dates orclassifications." However, this list did not include employeeshired during the payroll week ending March 6,infra.1'It is undisputed that Young is a sole practitionerWhile Young submit-ted a calendarlistingdates and hours expendedon mattersin litigation andout-of-town trips, in the period from December 11, 1970, to and includingFebruary 26, I am unable to find therefrom that Young was unable, byreason of commitments, to meet with the Union, or, in the alternative, thatunderBoard decisions, if such fact were established, that Respondent wouldthus be relieved of its obligationto bargain,particularly with respect tomeetingat times and places mutuallyagreeablewith reasonable frequencyand without undue delay.11By letter, on January 20, Cook suggested that Respondent obtainsomeone elseif Young's calendar precluded prompt negotiations. The Un-ion asserteditwould be available "at any time."16Cook credibly related that he did not receive this letter until Wednes-day, February 17. Since February 15 was celebrated as Washington's birth-day, with no mail service, the recitation of Cook is plausible.It is noted that Young by using mail service, had departed from hispractice of having his secretary telephone Cook.11While Cook asserted the meeting lasted more than 2 hours, Youngasserted it continued until 11 p.m Substance is of more importance thantime" Geary was identified as coordinator for TEAM, otherwise known asTeamsters Economic Action Mobilization His participation appears to havebeen minimal In fact, Young related that he ignored the activities of Geary,even though Young asserted he recounted some economic considerationsfor the benefit of Geary.1'Young described the telephone request of Cook as a request to updatethe listYoung related some additional employees had been added who weredoing some remodeling work The identity of these employees is obscureAt the meeting, Young read a list of names, including the five contained inhis letter of February 14, and, in addition, Belinda Sermeno and Bill Wil-liams Young asserted he stated the hourly rate of Sermeno as $2, and thatof Williams as $2.25. The starting dates of the last two are obscure, but itwas stipulated that Belinda Sermeno worked 24 hours in the payroll periodendingFebruary 5, and her name was not included in Respondent's letterof February14, listingthe unit employees 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDCook related that he advised Young that the wage rates,being paid by Respondent, were $1.14 an hour for women and$1.76 an hour for men, below the industry rates. Cook as-serted Young responded that Respondent was paying what itcould afford.20 Cookrelatedthat he advised Young that therewas "a possibility of some flexibility on the part of the Unionin regard to the Company meeting the total cost impact of theproposal that had been presented to them." Cook asserted hestated the Union was desirous of obtaining a contract andpossibly spreading the cost out between that time and theexpirationdate of the proposed contract, which would be inJanuary 31, 1972.31Cook related that, on March 8, Young advised Respondentpresently granted six holidays, annually, 1 week of vacationafter 1 year's service, and 2 weeks' vacation after 3 years'service.Respondent had no sick leave plan. Respondent didhave a major medical policy and a disability policy underwrit-ten by Pacific Mutual. Cook related that Young stated thathe was not familiar with the details of these plans but wouldobtain them for the Union. Cook asserted Young indicated avacation eligibility proposal, inferentially the industry agree-ment, of 1,200 hours, was too low.22The parties agreed to meet on March 11.4.Meeting of March 11This meeting was comprised of two parts. The parties haddinner and the meeting followed. The same individuals, whoattended the March 8 meeting were present. The meetingextended over a period in excess of 2 hours.Cook related that, at the outset of the meeting, he calledto the attention of Young the fact that the Union had notreceived the information previously requested relative to thewage rates, dates of hire, and classification of employees.Cook asserted Young advised he would supply this informa-tion as soon as possible."Young related that Cook, at the earlier meeting, has in-dicated a willingness to modify the union proposal. Youngrequested specifics. Cook asserted he advised Young the em-ployees might accept a settlement comprised of: a 25-cent-per-hour increase, effective March 1, an additional 25 centsper hour 3 months later, the medical and hospital plan, thedental plan, and the prescription drug plan, all contained inthe union proposal; the balance of the cost impact to becomeeffective January 1, 1972; the contract to expire January 31,1972; at that time Respondent would agree to participatewith the balance of the industry in negotiations for a newcontract.Cook asserted that Young responded that thisproposal was totally unacceptable as to costs, by reason of theRespondent'sfinancialcondition."" Young substantially corroborated Cook I perceive no purpose in treat-ing with a statement Erich W Fischer, comptroller of Mutual Wholesale,Inc., purportedly made to employees relative to a wage increase If made,it is not alleged as an unfair labor practice" Cook acknowledged his reference was to the expiration date of theindustry contractYoung acknowledged Cook advised him, on March 8, that concessions,on the industry proposalwere"possible "" Young acknowledged the parties discussed using the existing companyvacation plan instead of the union provision of 1 week after 1 year, and 2weeks after 2 years, plus other provisions after 2 years which Young couldnot recallYoung asserted he pointed out that the Company provided sixholidays, while the Union was requesting eight Young denied there was anydiscussion of eligibility requirementsOn these conflicts, I credit Cook" Young asserted he advised Cook that he had checked the list of em-ployees for the payroll period ending February 27 and that it was correctYoung denied any request was made for information not previously fur-nishedOn this conflict, I credit Cook" Young asserted that it was on March 8 that Cook advised the UnionCook asserted that, as they were preparing to leave, heinquired as to how Beckenfeld would react to a proposal ofno increased labor cost until the end of the year, put the unionproposal into effect on January 1, with an expiration date ofJanuary 31, 1972, and Respondent participate with the otheremployers in negotiations. Cook related Young respondedthat "he and I could get along - he understood what I wassaying." Cook denied stating at this, or any other meeting,that Respondent would have to agree to be bound by theresult of industry negotiations."5.March 13 letters to UnionOn March 13, Young forwarded two letters to Cook.In one letter, Young listed six employees, purportedly thecomplement of the unit for the payroll period ending Febru-ary 27.26 The letter then lists five individuals who were em-ployed during the week ending March 6, without dates ofhire,wage rates, or classifications being indicated. Youngasserts in the letter, "I understand that one or two of thepersons [named], may not be part of the unit, but we need notgo into that at this time."The second letter contains Young's 3-page summary of theprovisions of Respondent's pension plan, represented to be 25pages in length, and imprinted at that time.6.Meeting of March 19Present on behalf of the Union were Cook, Valdez, VicePresident Circo, and Attorney Goldman." Young repre-sented Respondent. The meeting lasted approximately I Y,hours, having begun at 3:15 p.m.Cook advised Young the information supplied in Young'sletter of March 13 was incomplete and inaccurate, by reasonof the failure to provide dates of hire, wage rates, and typeof work'eachemployee was performing.According to Cook,Young advised that if the information supplied containedinaccuracies he would check again and verify it.Young inquired as to the cost of the union pension plan.Cook asserted Young advised that he had gone over theUnion's offer with Beckenfeld, that Young was not preparedto make any offer unless and until he could determine whatspecific items were economic and noneconomic. Cook relatedthat Young requested the Union to specify what they thoughtwere cost items. Cook recited that the parties went throughthe proposal, article by article, pointing out areas theythought were cost items. Cook noted that some employers,unlike other employers, consider items such as job-posting asa cost item. Goldman corroborated Cook.28would have to obtain the medical,hospital,dental, and prescription benefitsHowever, Young corroborated the offer of Cook" Young'sversionwas that Cooksuggested continuing the same eco-nomics until the end of January 1972, on condition that (at that time) theEmployer would be paying industry contractual benefits, and that he mustagree to participate in and bebound by industrynegotiationsOn thisconflict, Icredit Cook." No explanation appears for the deletion of Ignacio Espinosa, whosename appears on the list contained in the letter of February 14, The ratesof pay and dates of hire of Sermeno and Williams do not appear Noclassifications are supplied" The appearance of Sam Gellman, secretary-treasurer of another local,who knew Young, and remained only a brief period, is of no consequence'"The version of Young does notvaryin substance. Young related headvised that he was interested in the proposal Cook had made at the March11meeting, embracing the economics then "in force at Royal Himmel,"with the other terms (of the industry contract) to be placed in effect, andat the end of the contract term, January 31, 1972, Respondent would paythe benefits under the contract,and negotiate"through theassociation " Ihave found,supra,no evidence of the existence of an associationYoung acknowledged advising Cook, "Well, I'm interested Let's see if(Cont.) THE ROYAL HIMMEL DISTILLING CO.Cook related that Young asserted that a 1,200-hour re-quirement for full vacation entitlement was low and unrea-sonable.Cook related he then inquired if Respondent had anyspecific requirements as far as vacation entitlement was con-cerned,and as far as earning a full vacation rather than aprorated or no vacation.Young responded he did not knowbut would find out. Cook then raised the same question rela-tive to entitlement to holidays.Cook asserted that Youngresponded that he did not know but would obtain the infor-mation and provide it to the Union.Valdez corroboratedCook.In addition,Valdez asserted that Young stated that theCompany could not afford to pay another two holidays. Cookrelated that Young advised that he did not believe Respond-ent had a second shift but would check to see if they werecontemplating initiating one.29At the completion of the examination of the entire proposalitem by item,Goldman inquired if Young had any counter-proposals and whether Young agreed or disagreed with spe-cific items which were considered cost or no cost.Accordingto Cook,Young responded that he thought they had coveredit thoroughly.Young then advised that he did not have anycounterproposals at that time,but would put them in writing.Cook advised Young that the Union was having a meetingwith the employees on Friday,March 26,and Young re-sponded that he would have an offer ready by the time of themeeting so they could discuss it with the employees. Cookrequested that Young not mail the proposal,but advise theUnion when it was prepared so the Union could pick it up bymessenger,to avoid a mail delay.Goldman corroboratedCook.30It is undisputed that Goldman inquired if Young had au-thority to negotiate,observing that every time a question wasasked,Young did not have the information and had to go tothe Company to obtain it.7.Employees' meeting of March 26strike voteCook related there was a meeting of the employees in theunit in the union building on Friday,March 26,at 6:30 p.m.Cook advised the employees that an unfair labor practicecharge had been filed against Respondent asserting the Com-pany had refused to bargain.He also advised them that theCompany had promised to have an offer to be presented atthat meeting,and that the Union had not received the offer,even though the Union had requested that they be permittedthere is any dispute between us as to what constitutes economic elementsin your contract "Young related that Goldman characterized this request as "nonsense "The personality clash between Young and Goldman, evident throughoutthis record,has added more heat than lightYoung acknowledged that the parties went through the industry contract,item by item" Young acknowledged that when Cook inquired whether Respondentprorates vacations,or has established requirements for eligibility,that heresponded that he did not know Young's explanation was that he did notknow if this Employer operates as so many employers,described by Youngas "by the seat of their pants"Young acknowledged that he advised theUnion he would find out Young acknowledged making a similar responserelative to eligibility for holidays.Young acknowledged advising that hewould ascertain if a night shift was contemplated10Young acknowledged that Goldman inquired relative to a counterproposal,and that he[Young] responded he did not have one at that time.Young asserted his purpose was to determine what the Union regarded aseconomic as a basis for formulating a counterproposal Young acknowl-edged agreeing to submit a counterproposal,inwriting,within a week.Young acknowledged the Union requested that they be permitted to pickit up Young denied being advised that there was a meeting of employeesset for March 26 On this conflict, I credit Cook Young acknowledged thata dental appointment of his caused the meeting to end at 4 45 p m.43to pick it up by messenger. A strike authorization vote wasunanimous."8.Respondent's counteroffer,March 25, andother letters of March 30 and April 1Under date of March 25,with a postal cancellation stampindicating mailing,by certified mail, return receipt requested,Young set forth an eight-page counteroffer.Cook assertedthis counteroffer was received on Monday,March 29.32Under date of March 30,by letter,Young acknowledgeda telephone agreement to meet at 3 p.m. on April 2. In thesame letter,Young asserted that he had been advised by aBoard representative that someone from the Union had com-plained that the Union had been unable to obtain the namesof employees(in the unit),pay rates,hiring date, and classifi-cations.Young asserted that he had advised the Union thatall of the employees worked on the line, "plus a man whohandled the heavier work such as the warehouse work or theuse of the fork lift."Young then restated the dates on whichthe names were furnished and noted the insistence of Valdezthat the list was incomplete at the meeting of March 8. Youngasserted that on March 13, it was clear that Valdez wasfamiliar with the rates and the types of work performed.Young asserted, "We all spoke"of a $2 rate for those on theline and $2.15 and$2.25 rate "for men doing warehousework.""On April 1,by letter,Young provided a summary of Re-spondent's existing coverage of life insurance and health in-surance.9.Meeting of April 2Cook,Circo, and Goldman were present for the Union. 14Young was present for Respondent.Prior to this meeting,Young advised the Union that he contemplated having acourt reporter present.The meeting commenced at 3:20 p.m.and concluded at 5:30 p.m.The transcript reveals that the meeting was launched witha generous display of acrimony on the part of Young, towardGoldman, and an effort on the part of Goldman to respondin kind.35Goldman suggested that the Union read into the record theUnion's proposals,and have Young state his counterproposaland his acceptance or denial of the Union's proposals. TheUnion inquired if Young was rejecting the Union's proposal." It was stipulated that Amparo Sandoval,an employee of Respondentin the unit,if called to testify,would corroborate the recitation of CookValdez,at variance with the recitation of Cook,in a pretrial statement,given to a Board agent on May 14,asserted this meeting was held approxi-mately 1 week prior to the commencement of the strike which began onApril 12 Valdez related the same facts related by Cook relative to theemployee meeting,but in addition asserted that a vote was taken on Re-spondent's offer of March 25,which was rejectedRespondent,in its brief,seeks to establish this discrepancy as the basis forprecluding characterizing the strike as an unfair labor practice strikeIn the transcript of the April 2 meeting,pages 58-60, Cook complainedto Young about Young's failure to permit Cook to pick up Respondent'scounteroffer, as a result of which it was not available at the time of theemployee meeting I was not impressed with Valdez and, to the extent ofthis conflict,Icredit Cook33Respondent did not produce the return receipt However, Youngrelated it indicated union receipt on March 29" The change from the singular"a man who handled the heavier work,"to the plural"for men doing warehouse work" is unexplained14Walker, president of the Union,appeared during the meeting" Young advised Goldman "to stop being puerile,"and that Goldman,in Young's view, did not have any integrity Young then advised Cook thathe was addressing himself to Cook and inquired if Cook had receivedYoung's proposal and was ready to discuss it 44DECISIONS OF NATIONAL LABOR RELATIONS BOARDYoung responded that he would not allow the Union to desig-nate his client's bargaining representative. Young assertedthat the Union's request constituted an unfair labor practice.Goldman responded that the Union was not insisting thatRespondent join any association for the purpose of bargain-ing.Goldman advised that Respondent had an "absoluteright" to designate its representative and to decide what as-sociation, if any, it wants to belong to. Goldman acknowl-edged that Respondent had been requested to accept a masteragreement, which Respondent had rejected.Goldman advised that the Union had a new proposalwhich it wished to place on the record. Young responded thatGoldman was distorting the record. Cook then advised thatthe Union was rejecting the counterproposal of Young con-tained in his letter of March 25,in toto,and was presentingan amended proposal. Young suggested that his proposal bediscussed. Cook responded that it would be futile as theywould be in disagreement in most areas. Cook suggested thatthey could consider the Union's amended proposal.Cook acknowledged that they were using the Liquor Bot-tling Industry Agreement as a format. The Union suggestedthat the title be changed to read, "Royal Himmel DistillingCompany Agreement with Food Processors, Packers, Ware-housemen and Clerical Employees Union, Local 547." TheUnion proposed that the effective period commence Decem-ber 10, 1970, and terminate January 9, 1973.16In order, Cook then suggested numerous modifications,including,inter alia:a provision, identified as article III,relative to treatment of employees; modification of vacation,including 2 weeks after 1 year's service, 3 weeks after 5 years'service, 4 weeks after 10 years' service, and 5 weeks after 15years' service, with 1,200 hours of work, during the preceding12 months, as the criteria for eligibility and a proration ofone-twelfth divided into each fractional period betweenstated years, with 120 hours of eligibility required for eachmonth in said fraction; two additional holidays, Thanksgiv-ing and employee's birthday; a guarantee of 37% hours workfor each week; a 20-cent-per-hour shift premium; a health andwelfare provision, with seven subparts, including death be-nefits,medical and dental care, prescription benefits, visioncare, and retirees medical and hospital benefits; a provisionrelative to plant management, direction of personnel andgrievances; a provision for employer contributions to the un-ion pension fund; and seniority. Exhibit A, which coverswage rates, provided for increases of 50 cents per hour, ineach rate, effective December 10, 1970, and on each anniver-sary.The proposed term is from December 10, 1970, to Decem-ber 9, 1973, subject to reopening upon proper notice.Young asserted he would review the Union's new proposaland compare it with the Union's original proposal and hiscounterproposal. Young advised the Union that Young didnot believe that the Union was bargaining in good faith oradvancing "a genuine offer" by reason of the fact that every-thing represented greater costs than the original unionproposal. Young advised the Union that it "may readily an-ticipate an outright rejection." Cook responded that the Un-ion advanced the proposal in all seriousness.10.Respondent's letter of April 9 andsubsequent correspondenceOn April 9, by letter, Young inquired relative to a provi-sion submitted by the Union on April 2 and identified asexhibit 2, in that transcript, "whether the language is solelyintended to express objectives and hopes or whether it is" Later modified to December 9, 1973,infraintended to impose specific obligations on Managementwhich can serve as the basis forgrievanceon [sic] arbitrationprocedures ...." The particularlanguage isthen set forthand followed by illustrations. Young also requested clarifica-tions as to the hourly rates which would be effective onDecember 10, 1970; i.e., whether the 50-cent-per-hour in-crease was or was not incorporated into each rate specified asof December 10, 1970.Under date of April 15, by letter, Cook advised that he hadanswered Young, as to the second question contained in hisletter of April 9, by telephone. Cook suggested that the firstquestion, which appeared complex, could best be consideredat a subsequent meeting. Cook requesteda meeting.On April 22, by letter, Young advised Cook that he desiredthat Cook place his oral answer to Young's earlier questionin writing to avoid any misunderstanding. Young then re-stated his initial question in his letter of April 9. Youngasserted that it appeared to him that it would be a waste oftime to consider the meaning of the languageat a meeting,and that until he ascertained Cook's intention he did notknow if the proposedlanguage wasacceptable. Young as-serted that he had not received the transcript of the April 2meeting and was, inferentially, waiting for it before agreeingto a subsequent meeting.On May 6, by letter, Young advised Cook that he had notreceived the clarification he requested. On May 7, Cook re-sponded, setting forth the Union's position on both of thequestions raised by Young in his letter of April 9. Cookrenewed his request for further negotiations.On May 10, by letter, Young asserted that Cook's responseof May 7 was inadequate. Relative to Cook's request for anegotiating meeting, Young responded that Cook's letter ofMay 7 "makes it clear that you are still not ready to bargainin good faith."On May 28, by letter, Cook renewed his request for con-tinuance of negotiations.On June 4, by letter, Young asserted that Cook had neveranswered the questions (plural) raised in his letter of April 9.Asserting the Union, over a period of 2 months, failed toprovide the information sought, and therefore did not intendto bargain in good faith, Young agreed to a meeting on June11, at 3:30 p.m.11. Strike of April 12It is undisputed that all of the employees in the unit com-menced a strike on the morning of Monday, April 12, and thestrike was continuing in effect at the time of the hearing. I findit reasonable to infer from this record that none of the em-ployees have returned to work.12.Meeting of June 11Cook and J. L. Vercruse, secretary-treasurer of TeamstersLocal 595, were present for the Union. Young was present forthe Company. A transcript was made by a court reporter atthe initiative of Young" The meeting commenced at 3:30 and3tRespondent has requested corrections of this transcript The transcriptwas received by stipulation,duringthe hearing, at a time when it was notavailable to the parties General Counsel has opposed any correction of thetranscript beyond the corrections which the reporter has acknowledged asappropriate Charging Party has not responded to the motion to correct thetranscriptThe corrections, at most, are editorializing or the correction ofmisspellingsThe sole value of the transcript in these proceedings is to aid in a deter-mination of whether they reflect an effort on the part of the Respondent tobargain in good faith, or the failure thereof. These suggested correctionswould not modify the content in that respectAbsent agreement by the parties, I find it unnecessary to pass on the THE ROYALHIMMEL DISTILLING CO.45concluded at 5:40 p.m. The meeting was terminated becauseYoung had to catch a train. Young acknowledged that he hadnot apprised the Union, in advance, of his need to leave tocatch a train.The meeting opened with a proposal, by Young, that theparties consider Young's counterproposal contained in hisletter of March 25.38Young indicated agreement to the provisions of the recog-nition clause, in part. Young indicated that he would recog-nize the Union as representing the employees in the unit atRespondent's plant, but that it would not apply to any plantnot in existence.Young asserted that the classifications proposed by theUnion do not fit Respondent's simple operation. Young as-serted that all of Respondent's labor is general labor, or theUnion's class 4, some of whom are on the bottling line, in-cluding labeling, and the others are engaged in moving casesaway from the bottling line with a fork lift. Cook respondedthat he had not seen the plant and did not know its opera-tion." The matter of classifications was passed over pendingCook's visit to the plant.Relative to union security, Young indicated opposition tomandatory discharge for nonpayment of dues, and suggestedthe employees should have 10 days' notice. Cook counteredby suggesting a checkoff. Young responded that he absolutelyopposed a checkoff in principle. Young explained why he wasproposing a 60-day period, after hire, rather than a 30-dayperiod, for union security to apply. Cook responded thatseniority applied after 30 days, and the agreement called fora 30-day probationary period. Young noted that all of theemployees who voted had voted for the Union, therefore hehad no compunction about union security. However, Youngnoted that all of these employees had gone out on strike andhad been replaced by other employees. Young asserted Re-spondent wanted a 60-day probationary period. Cook re-sponded that they had not reached that subject.Young suggested a limitation on regular part-time em-ployees who might only work 20 hours a month, as a matterof limitation relative to union membership. Cook respondedthat this related to such matters as workweek, workweekguarantees, and daily guarantees. Young responded that theUnion could not tell Respondent that it could not hire part-time people. Young also asserted that if a part-time workerworked only a few hours, it was not worth the Union's timeto collect dues from him. Young asserted that he was refer-ring to an individual who only worked 20 hours a month ona regular basis. Cook responded this would not apply if therewas a guaranteed workweek. Young asserted there was notgoing to be a guaranteed workweek. While Young acknowl-edged the regular workweek as 40 hours, with time and one-half for overtime, he asserted there can be regular part-timeworkers. Cook suggested passing over the matter. Youngpersisted in discussing it at substantial length, covering 5pages of a 60-page transcript. Cook then noted that as amatter of internal affairs, the Union exempted from duespayments those who did not gross $50 a month. Young as-serted a willingness to negotiate the number of hours whichwould serve as a minimum, requiring union membership.On the matter of new hires, Young proposed that Respond-ent should have 30 days to notify the Union.Young indicatedthat he would not undertake preferential hiring through theUnion.Young questioned why the Union wanted notification oflayoffs. Cook responded this was essential to keep records ofindividuals,in terms of dues payment,and for the protectionof members who might be laid off out of the order of seniority.Young indicated that he was not concurring in paragraphsB and C of the union-security clause." Cook inquired if Re-spondent hired through an employment agency.Young re-sponded he did not know but would find out. Cook noted thatparagraph B merely affords the Union an opportunity to referpeople for an interview.Young responded there were manyobjections to it.Young indicated he would give furtherthought to the provisions of paragraph C. Young indicatedan objection to paragraph B on the basis that there might bean emergency.Cook inquired whether,in the event emergen-cies were excluded,Young would be opposed to the provi-sions of paragraph B. Young indicated a willingness to review"my thinking on it."Relative to management prerogatives and right to disci-pline or discharge, Young asserted that he was proposing "anabsolute right"to lay off, transfer,promote,and demote anyemployee. Young indicated that he objected to the provisionsof paragraph A, article III, entitled"PlantManagement,Direction of Personnel and Grievances."Young asserted that he had discussed the application ofseniority separately in his letter of March 25(seniority is alsoreferred to in par.A, art.III).Cook suggested that seniorityshould be discussed even though it appeared in three differentplaces in the contract.Young asserted there are people on the line and people inthe warehouse,that women cannot do men's work,and there-fore there is no need for a promotion provision.However,Young indicated a willingness to further consider the matterof promotion,after Cook's visit to the plant.Young suggestedconsideration of a provision for discharge for cause. Cookcalled attention to the many decisions relative to "goodcause" and suggested that the employers should have theright to discharge any employee for good cause.Young observed"we can protract negotiations by strainingat a gnat's eye and getting hung up on what I consider unim-portant things like the possibility of demotion or stuff likethat." Cook responded "the philosophical approach is thatyou don't open the door so wide that management can takeadvantage of the language that is so broad that it can be usedas a crutch or as an excuse to get rid of people."D. Concluding Findings and Contentionsof theParties1.Refusal to bargain in good faithThe single question to be resolved is whether the evidenceestablishes that Respondent,since on or about December 10,1970, has refused to bargain in good faith. General Counselasserts that evidence of this failure is demonstrated by Re-spondent's dilatory and evasive tactics, its engaging in surfaceand bad-faith bargaining,including a failure to meet andbargain at reasonable times, a failure to provide requestedinformation,and failure of its representative to provide, pos-motion to correct the transcript I perceive no purpose in granting Respond-ent's alternative motion to reopen the record solely to determine this matterof correction The latter motion is denied" It is noted that the Union had rejected this proposal,in toto,duringthe meeting of April 2" I find it unnecessary to treat with Young's offer to provide Cook witha tour of the plant, and the subsequent correspondence relative thereto'0Paragraph B provides for notice to the Union when additional em-ployees are needed, with an opportunity for the Unionto nominate appli-cants The Company may select from union or other applicants, withoutdiscrimination because of membership or nonmembership in the UnionParagraph C provides the Employer will notify the Unionof all termina-tions, layoffs, hires, and rehires, within 1 week of any such change 46DECISIONSOF NATIONALLABOR RELATIONS BOARDless,and be aware of Respondent'sposition on subjectswithin the purview of collectivebargaining.While Section 8(d) defines the obligation to bargain collec-tively as a mutual obligation of the employer and the unionto meet at reasonable times and confer in good faith, it alsoprovides that a party is not compelled to agree to a proposalor to make a concession.However, in summary,the recordreveals that negotiations began on December 22, that sixnegotiating sessions were held, the last being on June 11, andthat the sole subjects upon which partial agreement may besaid to have been reached were portions of a recognitionclause and portions of a union-security clause. This cannot becharacterizedas a demonstrationof what the Act contem-plates in terms of good-faith bargaining. The question iswhere fault attaches.Respondent, in its brief, asserts that General Counsel hasnot met his burden of proving that Respondent failed to meetand bargain at reasonable times.Respondent predicates itscontention,inter alia,on the proposition that the Union, onDecember 22, did not request the setting of the next meeting.The evidence reflects that the parties, recognizing the immi-nence of the holidays, made no plans for a meeting immedi-ately thereafter. However, Young did advise the Union thathe would have a problem meeting in January and February,assertedly by reason of pending litigation and other undertak-ings.Itmustbe inferred that Young was aware of the Union'sdesire for a meeting without undue delay when, on January14, by letter, Young advised Cook that he would be in courtallweek and would contact Cook the following week. Un-doubtedly, recognizing the effectiveness of his tactics, Younghad his secretary advise Cook, by telephone, on January 19that Young would be in Chicago until January 22; this wasthe "following week" mentioned on January 14. Young'ssecretary called Cook to advise that Young had been in courtfor 3 weeks and hoped to be through by the end of that week.Understandably, on January 20, Cook advised Young, byletter, that if his calendar was too full and he was too busyto promptly meet to negotiate a contract, the Companyshould make arrangements for someone else to negotiate intheir behalf. It was not until Sunday, February 14, thatYoung suggesteda meetingon February 16, 8 weeks afterDecember 22. Since February 15 was a holiday, I have foundit reasonable to find that Cook did not receive this letter untilFebruary 17. It may be that the Union did not act with allthe alacrity that it might have by waiting until March 1 torespond to Young's communication of February 14. How-ever, I am unable to find that Respondent thus met its obliga-tion to meet at reasonable intervals and without unduedelay."Respondent, in its brief, acknowledges that it was responsi-ble for a 7-week delay (actually 10 weeks) in scheduling ameeting between April 2 and June 11, assertedly because itwas seeking an interpretation of two provisions of the Union'sproposals made at the April 2 meeting. On April 9, by letter,Young acknowledged having these proposals, having re-ceived them from the court reporter. In that letter Youngasserted he was unable "to deal fully with your proposal untilthe transcript is at hand." In the same letter, he requestedclarification of two of the proposals. In response, on April 15,the Union requested a meeting. On April 22, by letter, Youngadvised Cook, "Until I know the scope of your intention" Respondent's assertionthat thereis no demonstration of union animuson its part,thatthere is noevidence thatRespondent soughtto use theinterval to dissipate or underminethe Union'smajority,that the Respondentneverpostponed scheduled meetings,or that the Unionnever sought tolengthenthe time ofmeetings,isnot relevant or material and does notconstitute evidence that Respondent met its other obligations[interpretations], how can I tell you whether or not thatlanguage is acceptable."On May 6, by letter, Young advisedCook, "I see no point in our meeting untilyou show goodfaithby answering my questions[requests for interpretation],in writing."On May 7 the Union again requested a meeting.On May 10, by letter, Young persisted in his need for inter-pretations,prior to scheduling a meeting.However, when theparties did meet, on June 11,Young insisted that his proposalof March 25 should be discussed. No reference was made tothe union proposals of April 2, relative to which the interpre-tations were requested. The alleged failure to receive theseclarifications form the asserted basis for Respondent's refusaltomeet prior to June 11.Respondent's inconsistency andshifting positions are unexplained. I have found that the Un-ion made appropriate requests for meetings,which Youngchose to ignore.While Young would place the burden forfailure to meet on the Union, I find no merit in this conten-tion. Accordingly, for the reasons set forth, I find Respondentfailed to meet at reasonable intervals, and these delays are notattributable to the Union."Respondent, alternatively, denies that the Union, onDecember 22, requested the names,wage rates, dates of hire,and classifications of the employees in the unit, and assertsthat this information was subsequently supplied inferentiallyon March 8. In its brief, Respondent characterizes its delayin furnishing the information requested as "insignificant,"asserting it was furnished long before the hearing. I havefound that the Union not only requested this information onDecember 22, but repeated its request in January. Respond-ent's letter of February 14 is obviously both inaccurate andadmittedly incomplete, having omitted one employee for thepayroll period ending February 5 and containing no classifi-cations.On March 8,at the meeting of the parties,Respond-ent furnished a list purportedly of those on the payroll for theweek ending March 5. In Respondent's letter of March 13,these five employees are listed, without dates of hire, rates ofpay, or classifications, but with the assertion that they werehired during the "week ending March 6." In the same letterYoung asserted that one or two of the persons "on the overalllistmay not be part of the unit." What this is supposed tomean, in terms of providing the Union with the informationit requested, is unexplained. The record compels a findingthat as of the time of the hearing, there is no evidence thatthe precise information requested by the Union has ever beenfurnished. Respondent's contention that Valdez had the re-quested information is no defense."In addition, the Union requested, by letter, a copy of theCompany's pension plan, in its letters of January 4, 12, and20.While, on March 13, by letter, Young provided a 3-pagesummary of what he described as a 25-page document, a copyof the plan has never been supplied.Respondent would urge that it evidenced good faith byreason of its offer at the first meeting, on December 22, toenter into a 1-year agreement, with no change in economics.While I have found it unnecessary to treat with this allegedoffer, even if it were made, I find no merit in this contention.Respondent's disagreementwith a portion of the provisionsof the recognition and union-security clauses, as revealed bythe transcript of the meeting of June 11, permit an inferencethat Respondent did not in good faith make a purported offer"Respondent's citations of cases in its brief are inapposite." Similarly Respondent's assertion,in its brief,that "there is no evidencethat the Union ever specifically pointed out that the dates of hire of Williamsand Sermeno had not been furnished and were desired,"iswithout merit.The same observation necessarily applies to the five employees,inferentiallyhired during the week of March 6, as to whom dates of hire and classifica-tions likewise have never been supplied. THE ROYAL HIMMEL DISTILLING CO.at a time when it obviously had not had an opportunity tocarefully examine and study these and numerous other provi-sions of the proferred agreement.Respondent asserts, in its brief, that it rejected the Union'sproposal of March 19 because it contained an "illegal" condi-tion, to wit, the request that Respondent subscribe to anindustry contract and negotiate with the industry representa-tives. There is nothing "illegal" about making such a request.It could well be that Respondent would be amenable if otherconditions were acceptable. Respondent adopted such a pos-ture during the negotiations. While it is true, and Board andcourt decisions so hold, that a union may not persist to animpasse in an effort to obtain such a condition, the evidenceherein would not support a finding, the Union so persisted.In fact, the transcript of the meeting of April 2 reflects theUnion's abandonment of the industry contract and submis-sion of an entirely new proposal.Respondent would justify its conduct, at the meeting ofMarch 19, of insistence upon identification of those provi-sions the Union considered as involving economics, as distin-guished from those provisions which the Union considered asnot involving economics, on the premise that it was to permitRespondent "to evaluate the proposal."44 Young asserted thathe had to be certain that the Union's conception of economicswas the sameas that of the Employer. Yet Respondent wouldperfunctorily dismiss the entire proposal as "illegal." In con-trast,Respondent would term the Union's refusal on April 2to discuss Respondent's counterproposal of March 25 ascomprising "bad faith" on the Union's part. One can butwonder if Respondent would attach the same appellation orcharacterization to Respondent's insistence, on June 11, thatthe Union consider Respondent's proposal of March 25 intotal disregard of the Union's proposal of April 2. The factthat Respondent would characterize the latter as "punitive"and not serious is solely a matter of opinion.Respondent, in its brief, acknowledges that Young, uponrequest, did not have knowledge of the existing conditions atRespondent's plant, including eligibility requirements, if any,for participation in existing vacation plans and provision forpaid holidays.In theSunbeam Plasticscase,d9 the Board found the partiesnever reached agreement on anything but the most primaryitems. The Board stated at 1013:Considering Respondent's foregoing bargaining atti-tude in the context of its total conduct, we are impelledto the conclusion that it was the logical extension of anunlawful course of conduct by which Respondent hopedto frustrate the possibility of arriving at any agreementwith the Union. While we are mindful of the admonitionof the Supreme Court that we do not sit in judgmentupon the "substantive terms of collective bargaining,""we must at the same time find a refusal to bargain whereitclearly appears from all the evidence that Respond-ent's primary purpose was not to reach some kind ofagreementwith the Union,generousor otherwise, butrather toreach no agreementat all with the Union.It is patentthat the Act requires the parties makeexpeditions and prompt arrangements to meet and con-fer. It does not contemplate protracted delays, unilateralcancellation of scheduled meetings, or other variationsof negative conduct which have been held by the Board44 In Respondent's brief, Young calls attention to his assertion, "Well,I'm interestedLet's see if there is any dispute between us as to whatconstituteseconomic elements in your contract "" Sunbeam Plastics Corporation,144 NLRB 1010, 1013'°CitingNL R B v American National Insurance Co,343 U S 395,40147and Courts to impede the bargaining process and other-wise frustratenegotiationsso as to evidence a lack ofregard for this aspect of the bargaining obligations.Ex-change Parts Company,139 NLRB 710, 713-714, enfd.339 F.2d 829 (C.A. 5).In theInsulating Fabricatorscase,47 the Board held that itis beyond doubt that the duty to bargain requires meeting atreasonabletimesand at reasonable intervals. An assertedinability to bargain because of other business demands upontime has been rejected by the Board. By way of reaffirmationof an earlier decision '41 the Board observed:The record here quite clearly supports a finding thatRespondent,in arranging meetingswith the Union [,]failed to display the degree of diligence the proper per-formance of its bargaining obligations required. This isso whether or not the delays were inspired by a deliber-ate schemeto engagein dilatory tactics. One may sym-pathize with the problems of the Respondent's negotia-tor in fitting the negotiating meetings into the scheduleof his busy law practice, but this provides the Respond-ent with nolegal excusefor the consequent inordinatelylong delays tending to impair employee statutory rights.Labor relations are urgent matters too. If [the] otheractivities [of Respondent's attorney] made it impossiblefor him to devote adequate time to reasonably promptand continuousnegotiations, it was the Respondent'sobligation to furnish a representative who could. Theduty to bargain in good faith includes the duty to beavailable fornegotiationsat reasonable times as the stat-ute requires. That duty is not discharged by turning overthe conduct of negotiations to one whose other activitiesmake him not so available.A delay in agreeing to an initial negotiating session fromFebruary 26 until May 19 on a claimed lack of authority tonegotiate and the unavailability of a responsible negotiator,coupled with other violations in the nature of failure to pro-vide requested information, has been found by the Board toconstitute conduct violative of Section 8(a)(5) and (1) of theAct.Crispo Cake Cone Company, Inc.,190 NLRB No. 60.49There remains the question of whether the Union's con-duct constituted bad-faithbargainingwhich would be aneffective defense under Board and court decisions." Unlikethe Union in theRoadhomecase, the Union herein did notpersist in a demand that Respondent sign its area contract ordecline to modify it in any respect. At the meeting of March19 Respondent evidenced an interest in the industry contract,when the Union indicateda willingnessto postpone the eco-nomic features until the first of the following year. At therequest of Respondent the entiresessionof March 19 wasdevoted toan examinationof what provisions the Unionconsidered to be "economic" as distinguished from "non-economic." Having thus presented the appearance of a will-ingnessto negotiate on the basis of the industry contract,Respondent cannot now be heard by way of an objection tothe Union's purported insistence. Even were that not true, thetranscript of the meeting of April 2 presents a clear abandon-ment by the Union of its so-called industry contract. Whilethe industry contract terminated, by its terms, on January 31,1972, the Union, on April 2, proposed a contract for theperiod commencing December 10, 1970, and terminatingDecember 9, 1973. Other provisions, proposed by the Union," Insulating Fabricators Inc, Southern Division,144NLRB 1325,1328-29, enfd 388 F 2d 1002 (CA 4)." Citing."M" System, Inc, Mobile Home Division Mid-States Corpora-tion,129 NLRB 527, 549" See alsoWoody Pontiac Sales, Inc.,174 NLRB No 81" CfRoadhome Construction Corporation,170 NLRB 668, 672 48DECISIONS OF NATIONAL LABOR RELATIONS BOARDwere at variance with the industry agreement provisions. Ac-cordingly, I find the Respondent's purported defense of theUnion's failure to bargain in good faith without substances'The Supreme Court has stated that there can be no ques-tion of the general obligation of an employer to provide infor-mation that is needed by the bargaining representative for theproper performance of its duties."In theCurtiss-Wright Corp.cases'the court observed thatwage and related information pertaining to employees in thebargaining unit is presumptively relevant,for, as such dataconcerns the core of the employer-employee relationship, aunion is not required to show the precise relevance of it,unless effective employer rebuttal comes forth. The court alsofound: Once relevance is determined, an employer's refusal tohonor a request isa per seviolation of the Act.Both the Board and the courts have found violations ofSection 8(a)(5) in unsatisfied requests for information whichhas a direct bearing on the negotiation of wages and fringebenefits,or the bargaining representative's ability to adminis-ter the agreement.Standard Oil Company of California,166NLRB 343, 345, enfd. 399 F.2d 639 (C.A. 9).54Accordingly, for reasons set forth, I find that the evidencedemonstrates that Respondent's failure,since December 10,1970, and thereafter, to meet and bargain at reasonable times,its failure to provide requested information, essential to theUnion to enable it to carry out the proper performance of itsduties, and the failure of Respondent's representative to pro-vide, possess,and be aware of Respondent's position on sub-jects within the purview of collective bargaining, constitutesdilatory and evasive practices and the evidence reflects thatit is engaging in surfaceand bad-faith bargaining constitutingunfair labor practices within the meaning of Section 8(a) (5)and (1) of the Act.2.Unfair labor practice strikeIt is alleged that the strike, which I have found commencedApril 12, 1971, and which was still continuing at the time ofthe hearing herein, was caused, and has been prolonged, bythe unfair labor practices of Respondent.I have found that, at a meeting on March 26, 1971, theemployees in the unit were advised by Cook of Respondent'sfailure and refusal to enter into meaningful bargaining, thatan unfair labor practice charge had been filed against Re-spondent, for this reason, and that the Company had prom-ised to have an offer, transmitted to the Union, to permit itspresentation at that meeting, which the Union had not re-ceived, even though the Union had requested that it be per-mitted to pick it up by messenger. I have also found that astrike authorization vote wasunanimous 55" I, for thereasons stated,find the decisions in cases such asTimesPublishingCompany,72 NLRB 676,682-683 inapposite.Whilethat casepredatesthe Taft-HartleyAct andthe Board noted that the prior act im-posed no affirmative duty to bargain upon labor organizations,it held thata union's refusal to bargain in good faith may removethe possibility ofnegotiation and thus preclude the existence of a situationinwhich theemployer's own good faith can be tested" N.L.R B v AcmeIndustrialCo,385 U S 432, 435-436,NLRB vTruittMfgCo., 351 US. 149" Curtiss-WrightCorporation,WrightAeronauticalDivisionvN.L.R.B.,347 F 2d 61, 69 (C A 3).54Relative to pensions,seePhelps Dodge Copper Products Corporation,101 NLRB360, BostonHerald-Traveler Corp vNL.R.B.,223 F 2d 58(C A1);N.L.R B v FitzgeraldMills Corporation,313 F 2d 260, 265 (C A2), certdenied 375 U S 834, JohnF Swift Company,133 NLRB185, enfd302 F.2d 342 (C A7);J. I.Case Company v N.LR.B,253 F.2d 149(C A 7)1'Respondent's efforts, in its brief,to attackthe credibility of Cook as tothe time of the meeting,by reason of the pretrial statementof Valdez, hasAccordingly, I find a concerted work stoppage or strikewas caused and prolonged by the unfair labor practices ofRespondent and that it was and is an unfair labor practicestrike.IV THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the operations of theRespondent described in section I, above, have a close, inti-mate, and substantial relation to trade, traffic, and commerceamong the several States and tend to lead to labor disputesobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that Respondenthas engagedin certain un-fair labor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.Itwill be recommended that Respondent, upon request,bargain collectively, in good faith, with Food Processors,Packers, Warehousemen and Clerical Employees, Local 547,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, as the exclusive representa-tive of all employees in the unit herein found to be appropri-ate for the purpose of collective bargaining, with respect torates of pay,wages,hours of employment, and other termsand conditions of employment. It will also be recommendedthat if an understanding is reached, upon request, such under-standing will be embodied in a signed agreement.In view of the complete failure of the Respondent to bar-gain in good faith, it will also be recommended that thebargaining period shall not be deemed to have commenceduntil such time as Respondent does comply with the remedyherein, and shall extend for a period of not less than 1 yearfrom said date.Respondent shall forthwith furnish to the Union, completeand updated information previously requested by the Union,including the names of employees in the certified unit, thehourly rate paid to each individual employee, the date of hireof each individual employee, the classification of each in-dividual employee, the details of the pension plan proposedby Respondent, and eligibility requirements, if any, for enjoy-ment of vacation or holiday benefits.In view of the nature of the unfair labor practices commit-ted the commission of like and related unfair labor practicesreasonably may be anticipated. I shall therefore recommendthat Respondent be ordered to cease and desist from in anylike or related manner infringing upon rights guaranteed toits employees by Section 7 of the Act.CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act.2.Food Processors, Packers, Warehousemen and ClericalEmployees, Local Warehousemen & International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, is a labor organization within the meaning of Sec-tion 2(5) of the Act.3.All production, maintenance, shipping, and receivingemployees, and warehousemen employed by Respondent atits facility located at 2417 East 26th Street, Vernon, Cali-fornia, excluding office clerical employees, professional em-ployees, guards and supervisors as defined in the Act, consti-been rejected,supra THE ROYAL HIMMEL DISTILLING CO.49tute a unit appropriate for the purposes of collective bargain-ing within the meaning of Section 9(b) of the Act.4.At all times since December 10, 1970, Food Processors,Packers, Warehousemen and Clencal Employees, Local 547,International Brotherhood of Teamsters, Chauffeurs, Ware-housemen & Helpers of America, has been the exclusive rep-resentative of all the employees in the aforesaid unit for thepurposes of collectivebargainingwith respect to rates of pay,wages, hours of employment, and other terms and conditionsof employment, within the meaning of Section 9(a) of the Act.5. By failing and refusing, on and after December 10, 1970,to bargain collectively with the aforesaid labor organization,as more fully described and set forth,supra,Respondent hasengaged inand is engaging in unfair labor practices within themeaning of Section 8(a) (5) and (1) of the Act.6.The aforesaid labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and(7) of the ActRECOMMENDED ORDER56On the basis of the foregoing findings of fact and conclu-sions of law, and upon the entire record in the case, andpursuant to Section 10(c) of the Act, as amended, I recom-mend that the Respondent, The Royal Himmel DistillingCompany, its agents, successors, and assigns, shall be orderedto:1.Cease and desist from:(a) Failing and refusing to bargain collectively in good faithwith Food Processors, Packers, Warehousemen and ClericalEmployees, Local 547,InternationalBrotherhood of Team-sters,Chauffeurs, Warehousemen & Helpers of America, asthe exclusive bargaining representative of all its employeesconstituting the unit herein found to be appropriate for thepurposes of collective bargaining.(b) Failing and refusing to provide relevant and essentialinformation requested by the Union as hereinabove found.(c) In any like or related manner interfering with, restrain-ing, or coercing, its employees, in the exercise of the right toself-organization, to form labor organizations, to join or assistthe above-named Union, or any other labor organization, tobargain collectively through representatives of their ownchoosing, and to engage in any other concerted activity forthe purpose of collective bargaining or other mutual aid orprotection, or to refrain from any and all such activities,except to the extent that such right may be affected by anagreement requiring membership in a labor organization asa condition of employment, as authorized in Section 8(a)(3)of the Act, as modified by the Labor Management Reportingand Disclosure Act of 1959.2. Take the following affirmative action designed to effectu-ate the policies of the Act:(a)Upon request,bargaincollectivelywith Food Pro-cessors, Packers,Warehousemen and Clerical Employees,Local 547, International Brotherhood of Teamsters, Chau-ffeurs, Warehousemen & Helpers of America, as the exclusiverepresentative of all the employees in the aforesaid appropri-ate unit and, if an understanding is reached, upon request,embody such understanding in a signed agreement. In theinterim, forthwith, Respondent shall provide the informationpreviously sought by the Union, in connection with its bar-gaining requests and essential thereto, as providedsupra.5° In the event no exceptionsare filedas provided by Section 102.46 ofthe Rules andRegulationsof the National LaborRelations Board, thefindings, conclusions, recommendations and Recommended Order hereinshall, as provided in Section 102 48 of theRulesand Regulations, beadopted by the Board and becomeits findings,conclusions, and Order, andall objections thereto shall be deemed waived for all purposes(b)Upon application, reinstate the unfair labor practicestrikers, to the position formerly occupied by each, if availa-ble, or, if such position no longer exists, to a substantiallyequivalent position without prejudice to their seniority andother rights and privileges previously enjoyed, dismissing, ifnecessary, any employee hired on or after April 12, 1971.(c) Post at its plant, in Vernon, California, copies of thenotice attached hereto marked "Appendix".57 Copies of saidnotice, on forms to be provided by the Regional Director forRegion 21, after being duly signed by Respondent's represent-ative, shall be posted by the Respondent and maintained byit for 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Respond-ent to insure that said notices are not altered, defaced, orcovered by any othermaterial.(d) Notify the Regional Director for Region 21, in writing,within 20 days from the date of the receipt of this TrialExaminer's Decision what steps the Respondent has taken tocomply with the foregoing Recommended Order.5eIT IS FURTHER RECOMMENDED that unless within 20 daysfrom the date of the receipt of this Trial Examiner's Decision,the Respondent shall notify the said Regional Director, inwriting, that it will comply with the foregoing RecommendedOrder, the National Labor Relations Board issue an orderrequiring Respondent to take the aforesaid action." In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "posted byorder of the National Labor Relations Board",shall be changed to read"posted pursuant to a judgment of the United States court of appeals, enforc-ing an order of the National Labor Relations Board"'"In the event that this Recommended Order is adopted by the Board,after exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for the Twenty-First Region, in writing,within 20 days from the date of this Order, what steps Respondent has takento comply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL, upon request,bargaincollectivelywithFood Processors, Packers, Warehousemen and ClencalEmployees, Local 547,InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, as the exclusive representative of all the em-ployees in the following described appropriate unit withrespect to rates of pay,wages, hours of employment, andother terms and conditions of employment, and, if anunderstanding is reached, we will embody such under-standing in a signedcontract. The bargainingunit is:All production,maintenance, shipping and receiv-ing employees, and warehousemen employed by usat our facility located at 2417 East 26th Street,Vernon, California, excluding office clerical em-ployees, professional employees, guards and super-visors as defined in the Act.WE WILL NOT fail or refuse to provide relevant andessentialinformation requested by the Union, relative tothe identity of employees in the unit, rates of pay, datesof hire, classifications, eligibility requirements for vaca-tions, holidays, or any other condition of employment.WE WILL NOTIn any like or related manner interferewith,restrain, or coerce our employees in the exercise ofthe right to self-organization, to form labororganiza-tions, to join or assist the above-named Union, or any 50DECISIONSOF NATIONAL LABOR RELATIONS BOARDother labor organization,to bargain collectively throughTHE ROYALrepresentatives of their own choosing,and to engage in14IMMEL DISTILLINGany other concerted activity for the purpose of collec-COMPANYtive-bargaining or other mutual aid or protection,or to(Employer)refrain from any and all such activities,except to theextent that such right may be affected by an agreementrequiring membership in a labor organization as a condi-tion of employment,as authorized in Section 8(a)(3) ofthe Act, as modified by the Labor-Management Report-ing and Disclosure Act of 1959.WE WILL,upon application, reinstate the unfair laborpractice strikers to the position formerly occupied byeach,if available,or, if such position no longer exists, toa substantially equivalent position,without prejudice tothe seniority and other rights and privileges previouslyenjoyed by each,dismissing,if necessary,any employeehired on or after April 12, 1971.DatedBy(Representative)(Title)This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced, orcovered by any other material.Any questions concerning this notice or compliance withits provisions,may be directed to the Board'sOffice,EasternColumbia Building,849 South Broadway,Los Angeles, Cali-fornia 90014,Telephone 688-5229.